Title: From Thomas Jefferson to Joseph Priestley, 27 January 1800
From: Jefferson, Thomas
To: Priestley, Joseph



Dear Sir
Philadelphia Jan. 27. 1800.

In my letter of the 18th. I omitted to say any thing of the languages as part of our proposed university. it was not that I think, as some do, that they are useless. I am of a very different opinion. I do not think them essential to the obtaining eminent degrees of science, but I  think them very useful towards it. I suppose there is a portion of life during which our faculties are ripe enough for this & for nothing more useful. I think the Greeks & Romans have left us the purest models which exist of fine composition, whether we examine them as works of reason, or of style & fancy; and to them we probably owe these characteristics of modern composition. I know of no composition of any other antient people which merits the least regard as a model for it’s matter or style. to all this I add that to read the Latin & Greek authors in their original is a sublime luxury; and I deem luxury in science to be at least as justifiable as in architecture, painting, gardening or the other arts. I enjoy Homer in his own language infinitely beyond Pope’s translation of him, & both beyond the dull narrative of the same events by Dares Phrygius, & it is an innocent enjoyment. I thank on my knees him who directed my early education for having put into my possession this rich source of delight: and I would not exchange it for any thing which I could then have acquired & have not since acquired. with this regard for those languages you will acquit me of meaning to omit them. about 20. years ago I drew a bill for our legislature which proposed to lay off every county into hundreds or townships of 5 or 6. miles square, in the center of each of which was to be a free English school; the whole state was further laid off into 10. districts in each of which was to be a college for teaching the languages, geography, surveying and other useful things of that grade; and then a single University for the sciences. it was recieved with enthusiasm; but as I had proposed that Wm. & Mary, under an improved form should be the University, & that was at that time pretty highly Episcopal, the dissenters after a while began to apprehend some secret design of a preference to that sect, and nothing could then be done. about 3. years ago they enacted that part of my bill which related to English schools, except that instead of obliging, they left it optional in the court of every county, to carry it into execution or not. I think it probable the part of the plan for the middle grade of education, may also be brought forward in due time. in the mean while we are not without a sufficient number of good country schools where the languages, geography & the first elements of Mathematics are taught. having omitted this information in my former letter, I thought it necessary now to supply it, that you might know on what base your superstructure was to be reared.—I have a letter from M. Dupont since his arrival at N. York, dated the 20th. in which he says he will be in Philadelphia within about a fortnight from that time; but only on a visit. how much would it delight me if a visit from you at the same time were to shew us two such illustrious  foreigners embracing each other in my country as the asylum for whatever is great & good. pardon, I pray you, the temporary delirium which has been excited here, but which is fast passing away. the Gothic idea that we are to look backwards instead of forwards for the improvement of the human mind, and to recur to the annals of our ancestors for what is most perfect in government, in religion & in learning, is worthy of those bigots in religion & government, by whom it has been recommended, & whose purposes it would answer, but it is not an idea which this country will endure; and the moment of their shewing it is fast ripening. and the signs of it will be their respect for you & growing detestation of those who have dishonored our country by endeavors to disturb your tranquility in it. no one has felt this with more sensibility, than, my dear Sir,
Your respectful & affectionate friend & servt

Th: Jefferson

